NORTON, Judge
(dissenting).
I would reverse and remand for a new trial on damages. The trial court’s findings strongly support a much larger addi-tur than was granted. Specifically, the court found:
Young Catherine was sitting next to the dog, when the dog, twice her size, turned and bit her in the face. After the bite, Catherine was running around the yard screaming, with blood over her face and dress. She was rushed to the Emergency Room still crying, and underwent surgery.
* * * * * *
Here, the jury’s verdict is inadequate based on the evidence and appears to be a result of passion or prejudice. The verdict was not within the range of reasonable awards. The evidence before the court on the issue of damages was largely uncontradicted and mandated general damages in excess of $40.00. At trial, evidence from both Dr. Ogle, Catherine’s dentist and Dr. Finnegan, Catherine’s orthodontist, concerned Catherine’s severe injury. Catherine underwent continuing medical treatment for these injuries and will have to undergo medical treatment for the rest of her life for these injuries. The two scars on Catherine’s face are certainly not as obvious as they might have been, but the photo exhibits illustrate they are noticeable from a short distance. Defendant points to isolated statements made by the Plaintiff’s orthodontist and dentist as evidence the jury could have used in reaching its decision. However, the mere fact that Dr. Ogle was proud of his work with Catherine’s scars and that her scars could have been worse, does not support a verdict of little or nothing in damages. Dr. Finnegan’s contention that acute pain is rare, also does nothing to counteract the uncontradicted evidence that Catherine experienced extreme pain when bitten and will experience pain as a result of this dog bite. As a result of this dog bite, Catherine will live with permanent dental bridges, suffer the inconvenience, embarrassment, and pain of braces, undergo continuing medical treatment for her problems, and live with the scars on her face for the rest of her life. Obviously, the scars alone will influence Catherine’s adolescent years. None of this would have been necessary but for this dog bite. The fear and pain experienced by Catherine as a result of this bite by a dog twice her size, which removed a portion of her upper jaw and opened the bridge *177of her nose to the bone, is obvious and alone requires general damages in excess of $40.00. Even defense counsel, in his final argument, suggested a total jury award of $12,500.00, far greater than the award the jury made.
Memorandum to Findings of Fact, Conclusions of Law and Order for Judgment, pp. 2-4 (emphasis added).
The trial court’s reaction to the jury’s verdict, reciting with some passion the serious injuries this little girl suffered, cannot be reconciled with its de minimus additur. The trial court’s additur simply does not square with its findings.
When damages are inadequate, additur should be sufficient to cover proven general damages. See Seydel v. Reuber, 254 Minn. 168, 172, 94 N.W.2d 265, 268-69 (1959).
[A]n additur increasing the verdict will not cure the deficiency if the amount of the recovery, in spite of the additur, still remains less than the amount of the special damages proved.
Id. at 173, 94 N.W.2d at 269. I agree with the majority that the facts in this case differ from those in Seydel. In that case, the damages after additur remained less than the special damages proved. Here, the damages after additur exceed the amount of special damages. However, I dissent from the majority’s conclusion that this additur is neither nominal nor entirely inadequate.
It is still subject to the classification of an award that is entirely inadequate, for the reason that it does not even approach what may be termed a nominal award for general damages and we have said that a mere nominal award will not suffice if substantial general damages are proved.

Id.

The $3750 additur is inconsistent with the trial court’s findings and is so manifestly and palpably contrary to the evidence as to constitute an abuse of discretion.
[Ujnless the use of additur increases the verdict, if entirely inadequate, to the extent that it reasonably comports with the proof in the record, a better result would be reached by granting a new trial.
Id. at 171, 94 N.W.2d at 268.
Because I believe the additur is clearly inadequate in view of the undisputed general damages, and because there is a strong likelihood a compromise verdict occurred as the majority points out, I would reverse and remand for a new trial on the sole issue of damages. See Kloos v. Soo Line Railroad, 286 Minn. 172, 178, 176 N.W.2d 274, 278 (1970). A new trial is the only way to provide justice to Catherine Erickson.
For these reasons, I respectfully dissent.